     Case 2:19-cv-02075-TLN-KJN Document 40 Filed 12/29/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    O.Z. MARTIN,                                       No. 2: 19-cv-2075 TLN KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    ROBERT FOX, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court are defendants’ third motion to modify the

19   scheduling order and defendants’ motion to compel. (ECF Nos. 37, 38.)

20   Background

21           On April 16, 2020, the undersigned issued a discovery and scheduling order setting the

22   discovery deadline for August 14, 2020, and the dispositive motion deadline for November 6,

23   2020. (ECF No. 25.)

24           On August 14, 2020, defendants filed their first motion to modify the scheduling order.

25   (ECF No. 27.) In this motion, defendants requested an extension of time to file a motion to

26   compel and to take plaintiff’s deposition. (Id.) Defendants also requested an extension of the

27   dispositive motion deadline. (Id.) Defendants requested until December 18, 2020, to take

28   plaintiff’s deposition. (Id.)
                                                        1
     Case 2:19-cv-02075-TLN-KJN Document 40 Filed 12/29/20 Page 2 of 4


 1           On August 25, 2020, the undersigned granted in part and denied in part defendants’

 2   August 14, 2020 motion to modify the scheduling order. (ECF No. 29.) The undersigned denied

 3   the motion for an extension of time to file a motion to compel as unnecessary. (Id.) The

 4   undersigned ordered that defendants could depose plaintiff no later than October 30, 2020. (Id.)

 5   The undersigned extended the dispositive motion deadline to January 8, 2021. (Id.)

 6           On September 30, 2020, defendants filed a second motion to modify the scheduling order.

 7   (ECF No. 33.) In this motion, defendants requested a 120-days extension of time to take

 8   plaintiff’s deposition. (Id.)

 9           On October 2, 2020, the undersigned granted defendants’ September 30, 2020 motion to

10   modify the scheduling order, in part. (ECF No. 34.) The undersigned ordered that defendants

11   could depose plaintiff no later than December 18, 2020. (Id.) The undersigned extended the

12   dispositive motion deadline to February 18, 2021. (Id.)

13   Third Motion to Modify the Scheduling Order

14           In the pending third motion to modify the scheduling order, defendants request a 120-days

15   extension of time to conduct plaintiff’s deposition and an order for dispositive motions to be filed

16   “within 180 days.” (ECF No. 37.) Defendants state that on November 3, 2020, defendants served

17   a deposition notice on plaintiff, setting plaintiff’s deposition for November 19, 2020, at 9:00 a.m.

18   Defendants state that plaintiff did not object to the deposition notice or otherwise contact defense

19   counsel regarding the scheduling of the deposition.

20           Defendants state that on November 19, 2020, plaintiff appeared at his deposition and
21   indicated that it could not go forward because he had a prescheduled medical appointment in

22   Stockton, California at 11:30 a.m. that day for radiation treatment. Defense counsel conferred

23   with the transporting officer assigned to take plaintiff to his appointment off the record. The

24   officer confirmed that the appointment was scheduled for 11:30 a.m. on November 19, 2020, at

25   Saint Joseph’s Hospital in Stockton. For these reasons, defendants were unable to proceed with

26   plaintiff’s deposition on November 19, 2020.
27           At his deposition, plaintiff testified that he was being treated for prostate cancer and he

28   had “no idea when these radiation treatments are to be concluded.” (ECF No. 37-2 at 14.)
                                                        2
     Case 2:19-cv-02075-TLN-KJN Document 40 Filed 12/29/20 Page 3 of 4


 1   Plaintiff also testified that he was not aware of any date between November 19, 2020, and

 2   December 18, 2020, when his deposition could be taken, apparently based on his radiation

 3   schedule. (Id.) Plaintiff also told defense counsel that he would not stipulate to a modification of

 4   the scheduling order to permit defense counsel more time to take his deposition and to

 5   accommodate plaintiff’s schedule. (Id.)

 6           While the undersigned acknowledges that it is unclear how long plaintiff’s radiation

 7   treatments will continue, defendants’ request for a 120 days extension of time to conduct

 8   plaintiff’s deposition is too long. Defendants shall conduct plaintiff’s deposition on or before

 9   March 5, 2021. If defendants are unable to conduct plaintiff’s deposition on or before that date,

10   defendants may file another well-supported motion to modify the scheduling order.

11   Motion to Compel

12           In the pending motion to compel, defendants state that during the discovery period, on

13   June 15, 2020, they served plaintiff with interrogatories and requests for production of

14   documents. Defendants state that plaintiff’s responses to these discovery requests were due on

15   August 3, 2020. Having received no responses, defendants filed a motion to compel on August

16   14, 2020. On August 18, 2020, defendants received plaintiff’s responses. Defendants withdrew

17   their motion to compel after receipt of the responses.

18           On September 15, 2020, defendants sent plaintiff a meet-and-confer letter regarding the

19   insufficiency of his responses to the interrogatories and requests for documents. Plaintiff failed to

20   respond to the letter or provide supplemental responses.
21           In the pending motion to compel, defendants move to compel responses to some of the

22   interrogatories and requests for production of documents they served on plaintiff on June 15,

23   2020.

24           Defendants’ motion to compel is denied as untimely. Defendants’ motion to compel was

25   filed past the August 14, 2020 discovery deadline. Although the undersigned modified the

26   scheduling order to grant defendants extensions of time to conduct plaintiff’s deposition, the
27   undersigned did not extend the discovery deadline for other discovery requests.

28   ////
                                                       3
     Case 2:19-cv-02075-TLN-KJN Document 40 Filed 12/29/20 Page 4 of 4


 1          In the motion to compel, defendants also request that the court compel plaintiff to provide

 2   testimony at his re-noticed deposition. Defendants also request that the court warn plaintiff that

 3   his failure to cooperate in providing deposition testimony may result in sanctions.

 4          Because there is no evidence in the record demonstrating that plaintiff will not provide

 5   testimony at his re-noticed deposition, defendants’ request for an order directing plaintiff to

 6   provide testimony at his re-noticed deposition is denied. However, plaintiff is cautioned that the

 7   court may impose sanctions for his failure to participate in his re-noticed deposition. If plaintiff

 8   determines that he is unable to participate in his re-noticed deposition, he shall immediately

 9   inform defense counsel.1

10          Accordingly, IT IS HEREBY ORDERED that:

11          1.   Defendants’ motion to modify the scheduling order (ECF No. 37) is granted in part;

12          2. Defendants shall depose plaintiff no later than March 5, 2021, with appropriate notice

13               required by Federal Rule of Civil Procedure 30(b)(1) for taking his deposition;

14          3. The dispositive motion deadline is extended to May 7, 2021;

15          4. Defendants’ motion to compel (ECF No. 38) is denied.

16   Dated: December 28, 2020

17

18

19

20
     Mart2075.mod(3)
21

22

23

24

25

26
27
     1
        If possible, defendants may wish to consult with plaintiff’s correctional counselor to determine
28   plaintiff’s availability when rescheduling plaintiff’s deposition.
                                                         4
